Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed October 20, 2021, with respect to the rejection(s) of claim(s) 1, 2, 6-9, 11, 13-15, 18, and 19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Kolb.
Regarding the 35 U.S.C. 112(a) rejection of claims 13-20, Applicant has amended claim 13 to recite “channel” in lieu of “countersink.” 35 U.S.C. 112(a) rejection has been withdrawn. 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claim 11 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 11 recites “first and second bone screw holes for introducing first and second bone screws into two vertebrae.” Examiner suggests amending to “first and second bone screw holes configured for introducing first and second bone screws into two vertebrae” to overcome the rejection. 

Claim Objections
Claim 11 is objected to because of the following informalities: “hole” in line 2 should be “holes.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2004/0204712 to Kolb et al. 
As to Claim 1, Kolb discloses a bone plate (10, Fig. 1, [0034]). The bone plate comprises an upper surface (PS) defined by at least two flat surfaces (canted sections 60A, 60B, and central section, Fig. 5, [0067-0069]) and a bone contacting surface (DS) defined by at least two flat surfaces (canted 
As to Claim 2, Kolb discloses a bone plate wherein the upper surface (PS) includes three flat surfaces (canted sections 60A, 60B, and central section, Fig. 5, [0067-0069]), and the bone contacting surface (DS) includes three flat surfaces (canted sections 60A, 60B, and central section, Fig. 5, [0067-0069]).
As to Claim 11, Kolb discloses a bone plate wherein the bone plate is an anterior cervical plate [0034, 0054] having first and second bone screw holes (22) for introducing first and second bone screws (25) into two vertebrae [0048-0050]. 
As to Claim 21, Kolb discloses a bone plate wherein the at least two flat surfaces that comprise the bone contacting surface are each planar in two orthogonal planes (canted sections 60A, 60B, and central section, Fig. 5, [0067-0069]).
As to Claim 22, Kolb discloses a bone plate wherein the two orthogonal planes include a cranial- caudal plane and a medial-lateral plane (canted sections 60A, 60B, and central section, Fig. 5, [0067-0069]).
As to Claim 23, Kolb discloses a bone plate wherein the at least two flat surfaces that comprise the bone contacting surfaces intersect each other at an interface that extends in a longitudinal direction of the bone plate (surfaces seen in Fig. 2, [0067]). 
As to Claim 24, Kolb discloses a bone plate wherein the at least two flat surfaces include three flat surfaces and only three flat surfaces (canted sections 60A, 60B, and central section, Fig. 5, [0067-0069]).



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9, 13-15, 18, 19, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0204712 to Kolb et al. in view of U.S. Patent No. 7,862,597 to Gause et al.
As to Claims 13 and 27, Kolb discloses a bone plate (10, Fig. 1, [0034]). The bone plate comprises an upper surface (PS) defined by at least two flat surfaces (canted sections 60A, 60B, and central section, Fig. 5, [0067-0069]) a bone contacting surface (DS) defined by at least two flat surfaces (canted sections 60A, 60B, and central section, Fig. 5, [0067-0069]) intersecting each other at a first angle (canted angle 62, [0068], and seen in Fig. 5). The plate includes first and second bone screw holes (22) for introducing first and second bone screws (25) into two vertebrae [0048-0050].
As to Claim 14, Kolb discloses a bone plate wherein the upper surface (PS) includes three flat surfaces (canted sections 60A, 60B, and central section, Fig. 5, [0067-0069]), and the bone contacting 
As to Claim 15, Kolb discloses a bone plate wherein the upper surface includes five flat surfaces and the bone contacting surface includes five flat surfaces (60A, 60B, 160A, 160B, central section, seen in Fig. 16, described in [0070]). 
As to Claims 6-9, 13-15, 18, 19, 26, and 27, Kolb discloses the claimed invention except for wherein the plate further comprises two bone screw holes and two blocker holes, a countersink extending between and at least partially surrounding the blocker hole, wherein the countersink is defined by a channel extending along length of the plate, the length of the channel being greater than the width, the plater further comprising two bone screw holes, a blocker hole disposed between the two bone screw holes and a blocker disposed in the blocker hole, and wherein the blocker is movable between a first position in which bone screws can be placed in the bone screw holes and a second position in which the bone screws are prevented from removal from the bone screw holes, wherein a window is situated between the first and second blocker holes and intersects the channel, wherein the upper surface includes five flat surfaces and the bone contacting surface includes five flat surfaces.
Gause discloses a bone plating system (Fig. 3) wherein a plate (22) comprises two bone screw holes (70, 71) and two blocker holes (92), a countersink (90) extending between and at least partially surrounding the blocker holes (Fig. 3, Col. 7, Lines 32-54), wherein the countersink is defined by a channel extending along length of the plate (seen in Figs. 16 and 17, countersinks 90 extend through openings 60), the length of the channel being greater than the width (Figs. 16 and 17). The plate further comprises two bone screw holes (70, 71), a blocker hole (92) disposed between the two bone screw holes (Fig. 3) and a blocker (26) disposed in the blocker hole (Col. 4, Lines 14-29). The blocker is movable between a first position in which bone screws can be placed in the bone screw holes and a second position in which the bone screws are prevented from removal from the bone screw holes (first position 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone plate of Kolb with the blocking hole modification of Gause in order to prevent unwanted backout of the bone screws while maintaining a low profile of the system.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0204712 to Kolb et al. in view of U.S. Patent No. 7,862,597 to Gause et al. in view of U.S. Patent No. 8,167,919 to Foley et al.
As to Claim 25, Kolb and Gause disclose the claimed invention except for wherein the channel extends along the entire length of the plate.  
Foley discloses a bone plating system (30, Figs. 1-3) wherein a channel (39) extends along the entire length of the plate (Figs. 1-3, Col. 4, Lines 34-39) in order to allow for the countersunk portion of the plate to remain constant along the length of the plate (Col. 4, Lines 23-39). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone plate of Kolb and Gause with the channel modification of Foley in order to allow for the countersunk portion of the plate to remain constant along the length of the plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775